UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
SAIM SARWAR,                                              :
                                                          :
                              Plaintiff,                  :
                                                          :                  ORDER
          -against-                                       :
                                                          :            20-CV-9447 (PAE)(KNF)
VILINUIS INC.,                                            :
                                                          :
                              Defendant.                  :
----------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         This case has been referred to the undersigned for an inquest in order to determine the amount of

damages, if any, that should be awarded to the plaintiff against the defendant.

         Accordingly, IT IS HEREBY ORDERED that, on or before August 4, 2021, the plaintiff shall

prepare and file, with the Court: (1) proposed findings of fact and conclusions of law; and (2) an inquest

memorandum of law, accompanied by supporting affidavits and exhibits, setting forth proof of his

damages. The plaintiff must serve these documents and a copy of this order on the defendant, and file

proof of such service with the Clerk of Court.

         IT IS FURTHER ORDERED that, on or before August 25, 2021, the defendant shall prepare and

file any opposing memoranda, affidavits, and exhibits, as well as any alternative findings of fact and

conclusions of law, and serve the same upon the plaintiff.

Dated: New York, New York                                SO ORDERED:
       July 14, 2021
